PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,272,808
Issue Date:    Mar 15, 2022
Application No. 16/734,315
Filing or 371(c) Date:  Jan 4, 2020
Attorney Docket No.   18439
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision in response to the petition under 37 CFR 1.182, filed March 24, 2022, which is being treated as a petition to correct the spelling of the inventor’s name by way of a Certificate of Correction. 

The petition is DISMISSED.

The Office acknowledges the assertion that an “error occurred due to the operations of the Patent Office….”  Petitioner has submitted PTO-2326 Request for Refund of the petition fee under 37 CFR 1.17(f).  Petitioner has requested a Certificate of Correction be appended to the patent to correct the inventor’s surname from “Morie” to the correct name “Moric.”  However, a review of the Office record does not show receipt of Form – PTO/SB/44 (Certificate of Correction).   Any request for reconsideration must include this form and must be submitted within ONE (1) MONTH from the mail date of this decision.

It should be noted that the Request for Refund will be processed in a separate decision within the normal course of business.  

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Guy Letourneau, appearing on the petition shall constitute a representation to the United States Patent and Trademark Office that he/she is authorized to represent the particular party in whose behalf he/she acts.  

Future correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Telephone inquiries concerning this decision may be directed to the undersigned at (571) 272-6735.  


/Diane C. Goodwyn/
Diane C. Goodwyn
Paralegal Specialist, OPET





    
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)